DETAILED ACTION
This Office action is in response to applicant’s amendments filed 09/29/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 09/29/2022, claims 12 and 19 were cancelled, and new claims 21 and 22 were added.  Claims 1-11, 13-18, and 20-22, as filed on 09/29/2022, are currently pending.
Applicant’s election without traverse of Species A (Figures 1A-1E) and claims 1-11, 13-18, and 20-22 in the reply filed on 09/29/2022 is acknowledged.  Claims 13-18, as filed on 09/29/2022, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Specifically, claims 13-18 are drawn to an exercise device wherein the base is mounted in a stand via a sliding joint, the stand supporting the base in use.
Claims 1-11 and 20-22, as filed on 09/29/2022, are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2021 and 09/22/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informality:
In line 3, “in movable” should be --- is movable ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:
In claim 1, line 3, “by means of” should be --- via ---.
In claim 11, line 3, “the projections” should be --- the plurality of projections ---.
In claim 11, line 4, “the track” should be --- the annular track ---.
In claim 21, line 1, “rotatable elements” should be --- the plurality of rotatable elements ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends from claim 2, recites the limitation “the degree of rotation of the handle about the first axis” in lines 2-3.  There is insufficient antecedent basis for “the degree of rotation of the handle” and “the first axis” in this limitation in the claim.  Claim 3 introduces the limitation “a first axis.”  Applicant is therefore suggested to amend the limitation in claim 4, lines 2-3, to --- a degree of rotation of the handle about the first axis ---, and to amend claim 4 such that it depends from claim 3 instead of from claim 2.
Claim 9 recites the limitation “the first axis” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Regarding claim 10, lines 1-2, the limitation “a second adjustment element ” renders the claim indefinite because it is unclear whether or not applicant’s invention comprises a first adjustment element.  Claims 9 and 10 respectively depend sequentially from claim 6, which depends directly from claim 1.  However, claim 3 introduces the limitation “a first axis” and claim 4, line 2, recites the limitation “an adjustment element.”  Accordingly, applicant is suggested to amend claim 6 such that it depends from claim 4 instead of from claim 1.
Claim 11, which depends from claim 7, recites the limitation “the outer ring” in lines 1-2 and line 3, and the limitation “the second axis” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Claim 8, lines 1-2, introduces the limitation “an outer ring” and claim 9, line 2, introduces the limitation “a second axis.”  Accordingly, applicant is suggested to amend claim 11 such that it depends from claim 9 instead of from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2018/0185702).
Regarding claim 1, Brown discloses an exercise device (the multi-directional rolling fitness device; Figures 11-13) comprising: a base (the recessed central portion 22; Figure 11); and a handle (the handle 26; Figure 11) having a first end and a second end opposite to said first end (the left and right ends of the handle 16 respectively coupled to the pair of upstanding vertical supports 24; Figure 11; paragraph 0053), the handle being rotatably coupled to the base (“It is to be understood that handle 26 is preferably cylindrical and is rotatable about its axis.”; paragraph 0053; Figure 11 (the double-ended arrow indicating rotation of the handle 26 about its axis)) by means of a first bearing at the first end of the handle (the left upstanding vertical support 24; Figure 11; paragraph 0053) and a second bearing at the second end of the handle (the right upstanding vertical support 24; Figure 11; paragraph 0053).
Regarding claim 2, Brown further discloses wherein the exercise device is portable (“the multi-directional rolling fitness device is a small and portable exercise system that allows for a full-body workout nearly anywhere”; paragraph 0041; Figure 11).
Regarding claim 3, Brown further discloses wherein the first bearing and the second bearing of the handle define a first axis about which the handle is configured to rotate relative to the base (the longitudinal axis of the handle 26 through the pair of upstanding vertical supports 24 and about which the handle 26 rotates relative to the recessed central portion 22; Figure 11; paragraph 0053), the first axis being parallel with a surface (the surface upon which the ball transfer units 30 of the multi-directional rolling fitness device are placed; Figures 10-13) against which the base is placed.
Regarding claim 5, Brown further discloses wherein the base comprises a plurality of rotatable elements (the ball transfer units 30; Figures 10-13) which engage a surface on which the base is placed and facilitate movement of the exercise device over the surface.
Regarding claim 21, Brown further discloses wherein rotatable elements are selected from the group consisting of wheels, ball rollers and castors (Figures 10-13).

Claims 1-3, 6-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lay (US 5,735,779).
Regarding claim 1, Lay discloses an exercise device (the rotary exerciser 1; Figures 1-4, 6, and 7) comprising: a base (one of the M-shaped members 5; refer to the annotated Figure 2, see below); and a handle (the handle 73; Figures 1, 3, 4 , 6, and 7) having a first end and a second end opposite to said first end (the first and second ends of the handle 73 respectively coupled to the pair of hexagonal bolts 56; Figures 1-4, 6, and 7), the handle being rotatably coupled to the base (the handle 73 is rotatable about a longitudinal axis thereof; Figure 6 (the double-ended arrow indicating rotation of the handle 73 about its longitudinal axis)) by means of a first bearing at the first end of the handle (one of the pair of hexagonal bolts 56; Figures 1-4, 6, and 7; refer to the annotated Figure 2, see below) and a second bearing at the second end of the handle (the other of the pair of hexagonal bolts 56; Figures 1-4, 6, and 7; refer to the annotated Figure 2, see below).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Lay further discloses wherein the exercise device is portable (Figure 1).
Regarding claim 3, Lay further discloses wherein the first bearing and the second bearing of the handle define a first axis about which the handle is configured to rotate relative to the base (the longitudinal axis of the handle 73 through the pair of hexagonal bolts 56 and about which the handle 73 rotates relative to the one of the M-shaped members 5; Figures 1-4 and 6; refer to the annotated Figure 2, see above), the first axis being parallel with a surface against which the base is placed (As illustrated in Figure 2, see above, the one of the M-shaped members 5 is capable of being detached from the rotary exerciser.  Accordingly, the one of the M-shaped members 5 is capable of being utilized independently of the rotary exerciser and placed on a surface such that the longitudinal axis of the handle 73 is spaced a vertical distance above the surface, and the longitudinal axis of the handle 73 and the surface are parallel and oriented horizontally.).
Regarding claim 6, Lay further discloses wherein the handle comprises a grip (the gripping surface of the handle 73; Figures 1, 3, 4, 6, and 7; column 2, line 37: “A user can grip the handles 73”), and an inner ring (the outer disk 72; Figures 1, 3, and 4) in which the grip is mounted.
Regarding claim 7, Lay further discloses wherein the grip is rotatably mounted in the inner ring (the handle 73, including its gripping surface, is rotatably mounted in the outer disk 72 such that the handle 73 is rotatable about its longitudinal axis; Figure 6 (the double-ended arrow indicating rotation of the handle 73 about its longitudinal axis)).
Regarding claim 8, Lay further discloses wherein the handle further comprises an outer ring (the ring member 75; Figures 3, 4, 6, and 7), the inner ring being rotatably mounted in the outer ring (Figure 7).
Regarding claim 9, Lay further discloses wherein the inner ring rotates in the outer ring about a second axis which is perpendicular to the first axis (Figures 6 and 7).

Regarding claim 20, Lay discloses an exercise device (the rotary exerciser 1; Figures 1-4, 6, and 7) comprising: a grip (the handle 73; Figures 1, 3, 4 , 6, and 7), and an inner ring (the outer disk 72; Figures 1, 3, and 4) in which the grip is mounted for rotation about a first axis (the handle 73 is rotatably mounted in the outer disk 72 such that the handle 73 is rotatable about a longitudinal axis thereof; Figure 6 (the double-ended arrow indicating rotation of the handle 73 about its longitudinal axis)); an outer ring (the ring member 75; Figures 3, 4, 6, and 7), the inner ring being rotatably mounted in the outer ring (Figure 7) about a second axis perpendicular to the first axis (Figures 6 and 7); and a base on which the outer ring is mounted (one of the M-shaped members 5; refer to the annotated Figure 2, see above; Figures 1, 3, 4 , 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2018/0185702) in view of Kennedy (US 5,718,654).
Regarding claim 4, Brown discloses the invention as substantially claimed, see above, but fails to disclose: wherein at least one of the first bearing and the second bearing comprises an adjustment element configured to selectively limit the degree of rotation of the handle about the first axis.
Kennedy teaches an analogous exercise device (Figures 1 and 3A-4) wherein at least one of a first bearing (the pin 25A; Figure 3A) and a second bearing (the pins 25B, 25C; Figure 3A) comprises an adjustment element (the pin 25C together with the arcuate slot 29; Figures 3A-3B) configured to selectively limit a degree of rotation (via removal of the pin 25C through de-installation of the handle 21 via the spring 27; column 3, lines 36-51; Figures 3A-3B) of a handle (the handle 21; Figures 1 and 3A-4) about an axis (the longitudinal axis of the handle 21 through the pins 25A, 25B; Figure 3A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify at least one of the first bearing and the second bearing of Brown’s invention to include an adjustment element configured to selectively limit the degree of rotation of the handle about the first axis, as taught by Kennedy, in order to allow for a certain amount of pivot of the handle during exercise with the exercise device (Kennedy: column 3, lines 36-51; Figures 3A-3B).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lay (US 5,735,779) in view of Kennedy (US 5,718,654).
Regarding claim 4, Lay discloses the invention as substantially claimed, see above, but fails to disclose: wherein at least one of the first bearing and the second bearing comprises an adjustment element configured to selectively limit the degree of rotation of the handle about the first axis.
Kennedy teaches an analogous exercise device (Figures 1 and 3A-4) wherein at least one of a first bearing (the pin 25A; Figure 3A) and a second bearing (the pins 25B, 25C; Figure 3A) comprises an adjustment element (the pin 25C together with the arcuate slot 29; Figures 3A-3B) configured to selectively limit a degree of rotation (via removal of the pin 25C through de-installation of the handle 21 via the spring 27; column 3, lines 36-51; Figures 3A-3B) of a handle (the handle 21; Figures 1 and 3A-4) about an axis (the longitudinal axis of the handle 21 through the pins 25A, 25B; Figure 3A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify at least one of the first bearing and the second bearing of Lay’s invention to include an adjustment element configured to selectively limit the degree of rotation of the handle about the first axis, as taught by Kennedy, in order to allow for a certain amount of pivot of the handle during exercise with the exercise device (Kennedy: column 3, lines 36-51; Figures 3A-3B).
Regarding claim 11, Lay discloses the invention as substantially claimed, see above, and further discloses wherein an annular track is formed in the inner ring (the annular track formed from the cover board 77 together with the flange 71 of the outer disk 72 and the small diameter section 74 of the outer disk 72 (Figure 4) around which the ring member 75 is rotatable (Figures 3, 4, and 7).
However, Lay is silent as to: wherein one of the inner ring and the outer ring comprises a plurality of projections which extends into the annular track formed in the other of the inner ring and the outer ring, the projections being sized to slide freely around the track about the second axis.
Kennedy teaches an analogous exercise device (Figures 4-7) wherein one of an inner ring and an outer ring (the outer section 26 together with the plurality of ball bearings 40; Figures 4-6; column 4, lines 11-29) comprises a plurality of projections (the plurality of ball bearings 40; Figures 4-6; column 4, lines 11-29) which extends into an annular track (the ball bearing race formed directly into the outside surface 38 of the inner section 24; Figures 4-6; column 4, lines 11-29) formed in the other of the inner ring (the inner section 24; Figures 4-6; column 4, lines 11-29) and the outer ring, the plurality of projections being sized to slide freely around the annular track (Figures 4-6; “the plurality of ball bearings 40 enable the inner section 24 [to freely rotate] with respect to the outer section 26, the amount of the potential rotation being unlimited”; column 3, lines 62-65) about an axis (the central axis of the inner and outer sections 24, 26 directed perpendicularly into and out of the page in Figure 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner and outer rings of Lay’s invention such that one of the inner ring and the outer ring comprises a plurality of projections which extends into the annular track formed in the other of the inner ring and the outer ring, the projections being sized to slide freely around the track about the second axis, as taught by Kennedy, in order to ensure that the inner ring is free to rotate with respect to the outer ring, the amount of the potential rotation being unlimited (Kennedy: column 3, lines 62-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lay (US 5,735,779) in view of Touraine (US 2,819,081).
Regarding claim 10, Lay discloses the invention as substantially claimed, see above, but fails to disclose: wherein the inner ring comprises a second adjustment element which limits a degree of rotation of the grip about the second axis.
Touraine teaches an analogous exercise device (Figures 1-3) wherein an inner ring (the inner ring 10; Figures 1-3) comprises adjustment elements (the set screws 8; Figures 1-3) which limit a degree of rotation of a grip (the hand grip 12; Figures 1-3) about an axis (the longitudinal axis through the center of the inner ring 10, the ring 7, and aligned with the forearm of the user, whereby the set screws 8 “may be adjusted to lock the inner ring 10, or to provide frictional forces tending to prevent motion of inner ring 10”; column 2, lines 37-40; Figures 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner ring of Lay’s invention to include a second adjustment element which limits a degree of rotation of the grip about the second axis, as taught by Touraine, in order to enable the inner ring to be locked or to provide frictional forces tending to prevent motion of inner ring (Touraine: column 2, lines 37-40; Figures 1-3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lay (US 5,735,779) in view of Light (US 2018/0243605).
Regarding claim 22, Lay discloses the invention as substantially claimed, see above, and further discloses wherein the grip is elongated (the handle 73 is elongated; Figures 1, 3, 4, 6, and 7).
However, Lay is silent as to: wherein the grip has a profiled surface.
Light teaches an analogous exercise device (Figures 1-16C) wherein a grip (the grip member 122 of the grip 120; Figures 1, 2, 5, 8-11, and 16A-16C; paragraph 0081) has a profiled surface (“The grip member 122 includes a generally contoured upper surface 122a (FIG. 10A) and a planar bottom surface 122b (FIG. 9).  As can be appreciated, the contoured upper surface 122a is configured to be grasped by the user, and therefore, may include any suitable profile capable of providing a comfortable grip and enabling the user to securely grasp the grip 120.”; paragraph 0081).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grip of Lay’s invention to include a profiled surface, as taught by Light, in order to “include any suitable profile capable of providing a comfortable grip and enabling the user to securely grasp the grip” (Light: paragraph 0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784